LAWSON, Justice.
This is an original petition for mandamus filed in this court by David Busby, an inmate of a penal institution of this state.
The petition alleges that Busby was convicted in the Circuit Court of Walker County of the offense of rape in August of 1956; that Busby filed a petition for writ of error coram nobis in the Circuit Court of Walker County on March 19, 1963, which was denied in June, 1963, following a hearing; that in December of 1963 Busby filed in the Circuit Court of Walker County a second petition for writ of error coram nobis which related to “matters and transactions” different from those contained in the petition filed on March 19, 1963; that the second petition, filed in December, 1963, was denied in January of 1964 without a hearing.
The petition for mandamus prays that the “Circuit Court of Walker County” be ordered by this court to conduct a hearing on the petition for writ of error coram no-bis filed by Busby in the Circuit Court of Walker County in December of 1963.
Extraordinary remedy of mandamus is only to be granted where right is shown for enforcement of which there is no other adequate remedy. Smith v. McQueen, 232 Ala. 90, 166 So. 788.
As far as we can determine, the judgment of the Circuit Court of Walker County rendered in January of 1964 would have supported an appeal. Hence, the petition for mandamus must be denied.
Petition denied.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ., concur.